WILLIAMS, Judge.
Micheál A. Long, a prisoner in the State Penitentiary under sentence from the Webster Circuit Court, has filed in this Court a petition naming as respondent Judge of Webster Circuit Court, seeking an order of mandamus.
Petitioner has failed to- name the judge against whom the order of mandamus is sought, which is fatal to his cause. Trod-;glen v. Judge, Daviess Circuit Court, Ky., .371 S.W.2d 40; Clevenger v. Judge, Pike Circuit Court, Ky., 375 S.W.2d 277. In the Trodglen case it was stated that an order to control the action of the trial court is in the nature of a personal action against the judge of the trial court, and the judge against whom the order is sought must be sued by name and properly served with notice of the petition.
The petition is dismissed.